Frazer, J.
This case is here upon the evidence. The *244evidence upon one point was not, as it is given to us by a bill of exceptions, of the most satisfactory character. There was, however, evidence sufficient to put it out of our power to interfere.
W. Ctmbaclc, S. A. Bonner, and J. I). Miller, for appellant.
B. W. Wilson and W. H. Carroll, for appellee.
The appellant argues the ease as if this court were to weigh the evidence and determine the preponderance thereof. Such is not our province. It must appear by the record, not merely that. the finding below was against the weight of evidence, hut that that finding was wrong beyond any question whatever, before we can interfere upon the evidence alone.
The judgment is affirmed, with ten per cent, damages, and costs.